Case 4:19-cv-01915 Document 1-2 Filed on 05/28/19 in TXSD Page 1 of 3




       EXHIBIT A
     Case 4:19-cv-01915 Document 1-2 Filed on 05/28/19 in TXSD Page 2 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

CHAD HOLDER                            §
  Plaintiff,                           §
                                       §
v.                                     §           CIVIL ACTION NO. ________
                                       §
STATE FARM MUTUAL AUTOMOBILE           §                       JURY
INSURANCE COMPANY                      §
   Defendant.                          §
                                       §


                          INDEX OF MATTERS FILED

1.    Defendant State Farm Mutual Automobile Insurance Company’s Notice of
      Removal

2.    Civil Cover Sheet

3.    Exhibit A
            Index of Matters Filed
            List of All Counsel of Record

4.    Exhibit B
            Docket Sheet
            Plaintiff’s Original Petition
            Citation Issued to Defendant State Farm Mutual Automobile
            Insurance Company
            Defendant State Farm Mutual Automobile Insurance Company’s
            Original Answer
    Case 4:19-cv-01915 Document 1-2 Filed on 05/28/19 in TXSD Page 3 of 3



                            COUNSEL OF RECORD


COUNSEL FOR DEFENDANT:
M. Micah Kessler
State Bar No. 00796878
S.D. Tex. I.D. 21206
Morgan Y. Bird
State Bar No. 24109646
S.D. Tex. I.D. 3362863
Nistico, Crouch & Kessler, P.C.
1900 West Loop South, Suite 800
Houston, Texas 77027
Telephone: (713) 781-2889
Telecopier: (713) 781-7222


COUNSEL FOR PLAINTIFF:
Gary E. Patterson
State Bar No. 15590830
Gary E. Patterson, P.C.
1214 Elgin Street
Houston, Texas 77004
Telephone: (713) 223-3095
Facsimile: (713) 510-1584




                                                                            2
